Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 7/27/2021, which has been entered.

Claims 1-20 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s amendment has overcome the 35 USC § 112(a) rejections of claims 7, 8, 19 and 20.  Therefore, the rejections have been withdrawn.

Applicant’s arguments on pages 13-15 of the 7/27/2021-filed amendment are directed to a new limitation and are addressed in the updated rejection below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 13 has been amended to recite “B] determine a size or shape of the image or of the calibration pattern or a sub-pattern of the calibration pattern as it appears in the image to determine a kind or amount of distortion in the image acquired by the camera” and “C] transform the image using a transformation that includes smoothing or filtering the image to compensate for one or 10more distortions in the image that are of the kind or amount determined from the size or shape of the calibration pattern or sub-pattern” and paragraphs 23 and 24 are cited as providing support.

However, paragraph 23 of the specification as filed recites:
According to an embodiment, in step B determining at least one parameter of the calibration pattern or a sub-pattern of the calibration pattern comprises determining the size and/or shape of the calibration pattern or sub-pattern as it appears in the image. If such a parameter is determined, it may consequently include information about the kind and/or amount of distortion in the image. While in the first execution of step B the determination of such a parameter may be based on preliminary data only, such as estimates derived from an average or nominal positioning of the camera in front of the calibration pattern, in subsequent iterations the determination of the parameter may take into account the results or intermediate results of preceding steps, in particular the (preliminarily) derived position and/or orientation of the camera. Hence, with each iteration, the parameter may include more precise information and therefore better allow compensating distortions of the calibration pattern in the image.

Clearly the disclosure merely states that the determined parameter that is size and/or shape may include information about the kind and/or amount of distortion in the image.  It says nothing about determining the kind and/or amount of distortion (let alone how to determine them).  Paragraph 24 does not have relevant disclosure.  Therefore, there is insufficient description in the specification that reasonably conveys to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention.  Dependent claims 14-20 are similarly rejected.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020) and Kotake et al. (US 2006/0004280).

Regarding claim 1, Imanishi discloses:
A]	acquiring, from a camera, an image of a calibration pattern;
[Figs. 2A-4 and paragraph 38 (“In S100 of the flow chart in FIG. 3, the camera 1 captures the pattern 13 painted on the road surface. The captured pattern image shows that the pattern 13 is distorted in the captured image as shown in FIG. 4”)]
D]	identifying characteristic points or possible characteristic points of the calibration pattern within the (transformed) image of the calibration pattern;
[Figs. 3-4 and paragraph 38 (“…The captured pattern image shows that the pattern 13 is distorted in the captured image as shown in FIG. 4”), 39 (“In S110…the coordinates (x0, y0) of one of the four corners of the distorted rectangle in the captured image are calculated”).  Note that transforming image is taught by Kotake, see the analysis below.  Note further that to obtain the coordinates of the corners, the corners (i.e., characteristic points) necessarily has to be identified first]
E]	deriving at least one the position or orientation of the camera relative to the calibration pattern from the identified characteristic points or possible characteristic points identified in the (transformed) image;
pitch and the roll angle θroll, is calculated”), 46 (“…the direction of camera 1 is determined as a set of the roll angle θroll and the depression angle θpitch, and, by applying the roll angle θroll and the depression angle θpitch to the equation 2, the position of each of the cameras 1a to 1f is determined relative to the pattern 13”).  Note that transforming image is taught by Kotake, see the analysis below]

Imanishi does not expressly disclose the following, which are taught by Simard, Meier and Kotake:
B]	determining at least one parameter of the image or of the calibration pattern or a sub-pattern of the calibration pattern as it appears in the image;
C]	transforming the image based on the at least one parameter to compensate for distortions in the image resulting from lens distortion;
[Simard: Figs. 7, 8 and paragraphs 33 (“…forms of optical distortion include lens distortions”), 34 (“Step 84 comprises measuring any optical distortion and providing processing values therefore…Referring to FIG. 8, step 84 can include placing markers 88 or other identifiers on each writing surface 14A…identify each of the markers 88…to calculate the optical distortion and obtain a processing value or values, which would correct the visual image…As used herein, a 
F]	(in dependence of a confidence value of the derived position or orientation of the camera and/or in dependence of the number of iterations of steps B to F so far, repeating steps B to F,) wherein in repeating the step B the derived position or orientation of the camera is used for determining the at least one parameter;
[Meier: Figs. 1-3 and paragraphs 29 (“…correct the motion blur e.g. on mobile devices…allows the sharpening of the image. The same principle could be used for image smoothing by applying an oriented filtering kernel according to certain orientation with respect to gravity or with respect to some camera motion”), 49 (“FIG. 1 shows an example of the changing of an image processing filter according to the orientation of a device D equipped with…a camera…FIG. 2 shows the capturing of fronto-parallel image IM of a gravity aligned object OB”), 63 (“…sharpening or smoothing…based on image filtering in relation to the trajectory motion. The results can be used…to detection of features in the sharpened image”), 64 (“…dependent on the distance of the camera to an object…the adaption of the size of the kernel of a gradient filter can improve the correct detection of edges in the image. The same holds for a smoothing or blur filter, which might be performed before another image processing method to e.g. 
D]	(that the characteristic points or possible characteristic points of the calibration pattern are identified) within the transformed image of the calibration pattern;
E]	(that the at least one the position or orientation of the camera relative to the calibration pattern are derived from the identified characteristic points or possible characteristic points) identified in the transformed image;
[Kotake: Fig. 7 and paragraphs 69 (“…In Step S100, the approximate values regarding the positions and orientations of the cameras taking each image, the positions of the point markers, and the positions and orientations of the square markers are set…In Step S110, formulation of simultaneous equations…is performed…In Step S120, the correction value of each approximate value is obtained from the simultaneous equations…In Step S130, new approximate values are obtained by correcting each approximate value with the corresponding correction value”).  Note that at each iteration of S130, the corrected values such as the position of the points or the position and orientation of the cameras are obtained with the corrected values from the previous iteration applied to the data (as reflected by the formulation of the simultaneous equations) in S110 and S120]
F]	in dependence of a confidence value of the derived position or orientation of the camera or in dependence of a number of iterations of steps B to F so far, repeating steps B to F 
G]	outputting the position or orientation of the camera derived in the last iteration of step E for calibrating the position and orientation of the camera relative to the calibration pattern
[Kotake: Fig. 7 and paragraphs 69 (“…In Step S140, determination is made as to whether or not the approximate values…are converged to the optimized value in Step S130. If so, processing ends”), 70 (“…the positions of the cameras taking each image are ti=[tix tiy tiz]t, and the orientations thereof are ωi=[ωix ωiy ωiz]t”), 90 (“…Determination of convergence is performed by determining a condition, e.g., whether or not the absolute value of the correction value is less than a specified threshold”).  Note that the value used for determining convergence is considered a confidence value.  Note further that while not expressly discloses, outputting the processing results (such as the position and orientation of the camera) was well known in the art and the reasons for doing so at least would have been to store them for later use, to present to the user, etc., as one of ordinary skill in the art would have known]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify Imanishi with the teachings of Simard, Meier and Kotake as set forth above.  The reasons for doing so at least would have been to calculate the necessary correction value to perform the required optical corrections, as Simard indicates in 

Regarding claims 5, 7 and 9 the combined invention of Imanishi, Simard, Meier and Kotake further discloses:
(Claim 5) wherein in step C transforming the image comprises filtering the image or a smoothed image derived from the image by convolution with a filter kernel that is defined in dependence of the at least one parameter determined in step B.
(Claim 7) wherein the convolution is a discrete convolution defined as a summation in two dimensions of a product of the filter kernel and the image or smoothed image, with a step size of the summation depending on at least one of the number of iterations of steps B to F, and each preceding step size is at least greater than or equal to each subsequent step size
[Meier: Figs. 1-3 and paragraphs 29 (“…correct the motion blur e.g. on mobile devices…allows the sharpening of the image. The same principle could be used for image smoothing by applying an oriented filtering kernel according to certain orientation with respect to gravity or with respect to some camera motion”), 49 (“FIG. 1 shows an example of the changing of an image processing filter according to the orientation of a device D equipped with…a camera…FIG. 2 shows the capturing of fronto-parallel image IM of a gravity aligned object OB”).  Note that the application of a filter such as those shown in Figs. 1 and 3 or a 
(Claim 9) wherein in step E deriving the position or orientation of the camera comprises calculating at least one of a lateral offset and a height of the camera relative to the calibration pattern or calculating at least one of a roll angle, a yaw angle and a pitch angle of the camera relative to the calibration pattern
[Per the analysis of claim 1 above, especially Imanishi: Fig. 3 and paragraphs 40-59, especially paragraphs 40 (“…a camera direction relative to the analyzed pattern, that is, the depression angle θpitch and the roll angle θroll, is calculated”), 46 (“…the direction of camera 1 is determined as a set of the roll angle θroll and the depression angle θpitch, and, by applying the roll angle θroll and the depression angle θpitch to the equation 2, the position of each of the cameras 1a to 1f is determined relative to the pattern 13”)]

Regarding claim 10, the combined invention further discloses:
wherein in step B determining at least one parameter of the image comprises determining at least one region of interest within the image that is expected to include the calibration pattern or a sub-pattern of the calibration pattern
[Per the analysis of claim 1, especially the teaching of Imanishi: Figs. 3-4 and paragraphs 38 (“…The captured pattern image shows that the pattern 13 is distorted in the captured image as shown in FIG. 4”), 39 (“In S110…the pitch and the roll angle θroll, is calculated”).  Note that each of the rectangles used for the calculation is a region of interest]
wherein in step C transforming the image comprises restricting the image to the at least one region of interest determined in step B and applying possible further transformations to the image after the restricting,
[Per the analysis of claim 1, especially the teaching of Meier.  Note further that Official Notice is taken that restricting processing to a region of interest was well known prior to the effective filing date of the claimed invention and the reason would have been to save processing time since areas not of interest would not have been processed]
wherein in step B, except in a first iteration of step B, determining at least one region of interest comprises transforming the region of interest determined in an immediately preceding iteration of step B according to the calculated at least one of a roll angle, a yaw angle and a pitch angle of the camera or to the calculated at least one of a lateral offset and a height of the camera
[Per the analysis of claim 1, especially the teaching of Meier]



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020) and Kotake et al. (US 2006/0004280) as applied to claims 1, 5, 7, 9 and 10 and further in view of Matsumoto et al. (US 2007/0047940).

Regarding claim 2, the combined invention of Imanishi, Simard, Meier and Kotake discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Matsumoto:
wherein in step B determining at least one parameter of the image comprises determining at least one region of interest within the image that is expected to include the calibration pattern or a sub-pattern of the calibration pattern, and
wherein in step C transforming the image comprises restricting the image to the at least one region of interest determined in step B and applying possible further transformations to the image after the restricting.
[Fig. 4 and paragraph 70 (“”…extracts a calibration pattern image from the image obtained by photographing in the process similar to the process S115 described above (S133) and then calculates calibration parameters indicating the current relative position and the current relative posture between the laser range finder 602 and the camera 604 based on the result of extraction (S134)”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teachings of Matsumoto by extracting 

>>><<<
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020) and Kotake et al. (US 2006/0004280) as applied to claims 1, 5, 7, 9 and 10, and further in view of Miyamoto et al. (US 2006/0288325).

Regarding claim 3, the combined invention of Imanishi, Simard, Meier and Kotake discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Miyamoto:
wherein in step B determining at least one parameter of the calibration pattern or a sub-pattern of the calibration pattern comprises determining at least one size or shape of the calibration pattern or sub-pattern as it appears in the image, and wherein in step C transforming the image comprises defining a filter kernel based on at least one determined size or shape of the calibration pattern or sub-pattern and filtering the image using the filter kernel.
[Figs. 4, 24A, 24B and paragraphs 72 (“…imaging points AP 401, FP 402, SP 403, BP 405, and EP 404 on lower-magnification CAD data 400 than for EP is shown with dotted-line frames in FIG. 4”), 132 (“…when AP, FP, BP, EP is determined from any CAD image, a smoothing filter size can be determined 

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teachings of Miyamoto by determining the filter based on a size of the pattern.  The reasons for doing so at least would have been not to over filter the pattern, as Miyamoto indicates in paragraph 132.

>>><<<
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020) and Kotake et al. (US 2006/0004280) as applied to claims 1, 5, 7, 9, 10, 13, 17 and 19 and further in view of Fujita et al. (US 2013/0051664).

Regarding claim 4, the combined invention of Imanishi, Simard, Meier and Kotake discloses all limitations of its parent claim 1 and, specifically, Meier also teaches using camera orientation-dependent smoothing filters.  However, the combined invention does not expressly teach that the smoothing is performed by averaging as set forth in the limitations of claim 4.  These are taught by Fujita:
wherein in step C transforming the image comprises smoothing the image by, for each pixel of the image, replacing a pixel value of the pixel by an average over the pixel values of pixels in a vicinity of the pixel, the vicinity of the pixel being defined in dependence of the at least one parameter determined in step B 


	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teachings of Fujita as set forth above.  The reasons for doing so at least would have been to apply a smoothing process while suppressing a reduction in the resolution to an edge jaggy in the corresponding direction, as Fujita indicates in paragraph 18.

>>><<<
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020) and Kotake et al. (US 2006/0004280) as applied to claims 1, 5, 7, 9 and 10 and further in view of Tsai et al. (US 2012/0230600).

Regarding claim 6, the combined invention of Imanishi, Simard, Meier and Kotake discloses all limitations of its parent claim 5 but not expressly the following, which are taught by Tanaka:
wherein the convolution of the image or smoothed image comprises the steps of
deriving an integral image from the image or smoothed image by, for each pixel of the image or smoothed image, replacing a pixel value of a respective pixel by a sum of the pixel values of pixels having smaller first and second coordinates than the respective pixel;
convolving the integral image with a modified filter kernel corresponding to the filter kernel
[Paragraph 3 (“…The moving average operation is typically a simple rectangular or boxcar filtering that is performed by adding newer samples coming into one end of the window, and subtracting older samples leaving from the other end at a step size required by the resolution of the moving average computation. The two-dimensional (2D) equivalent is typically performed by taking 2D differential among four corners of the intended spatial area, e.g., if rectangular, in an integral image”).  Note that moving average operation is a smoothing operation and in the 2D equivalent performed on integral image and taking 2D differential among four corners of the intended spatial area is a modified filter corresponding to the box filter.  Note that obtaining an integral image in the recited manner was well known in the art, see, for example, Fig. 3 of Tanaka (US 2008/0080744), cited only to 

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teachings of Tsai as set forth above.  The reasons for doing so at least would have been to minimize computational complexity, etc., in comparison to known techniques, such as boxcar filtering, as Tsai indicates in paragraph 26.

>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020) and Kotake et al. (US 2006/0004280) as applied to claims 1, 5, 7, 9, 10, 13, 17 and 19 and further in view of Kim et al. (US 2018/0197276).

Regarding claim 11, the combined invention of Imanishi, Simard, Meier and Kotake discloses all limitations of its parent claim 9 but not expressly the following, which are taught by Kim:
wherein in step B determining at least one parameter of the calibration pattern 
or a sub-pattern of the calibration pattern comprises determining a size or shape of the calibration pattern or sub-pattern as it appears in the image, and
wherein in step C transforming the image comprises defining a filter kernel based on the determined size or shape of the calibration pattern or sub-pattern and filtering the image using the filter kernel,
wherein in step B, except in a first iteration of step B, determining the size or shape of the calibration pattern or sub-pattern comprises transforming the size or shape of the calibration pattern or sub-pattern determined in an immediately preceding iteration of step B according to the calculated at least one of a roll angle, a yaw angle and a pitch angle of the camera or to the calculated at least one of a lateral offset and a height of the camera.
[Figs. 5, 9-13 and paragraphs 124 (“FIG. 5 illustrates another example in which an image has the same activity property but different directivity properties”), 125 (“…representing the activity…of the image as a combination of the horizontal activity and the vertical activity”), 134 (“…the activity of the image may be calculated by the unit of the target region”), 135 (“…the directivity of the image may be calculated by the unit of the target region…The directivity of the image and the activity of the image are combined to be referred to as the image property”), 156 (“… determines a filter (filter shape) corresponding to the image property based on the image property of the target region”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teachings of Kim as set forth above.  

>>><<<
Claims 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020), Kotake et al. (US 2006/0004280) and Miyamoto et al. (US 2006/0288325).

Regarding claim 13, per the analysis of claim 1, the combined invention of Imanishi, Simard, Meier and Kotake discloses all of its limitations except the following, which are taught by Miyamoto:
B]	determine a size or shape of the image or of the calibration pattern or a sub-pattern of the calibration pattern as it appears in the image to determine a kind or amount of distortion in the image acquired by the camera
[Figs. 4, 24A, 24B and paragraphs 72 (“…imaging points AP 401, FP 402, SP 403, BP 405, and EP 404 on lower-magnification CAD data 400 than for EP is shown with dotted-line frames in FIG. 4”), 132 (“…when AP, FP, BP, EP is determined from any CAD image, a smoothing filter size can be determined based on line width in order to blur pattern being not more than the line width that wants to be noted”)] 



Regarding claims 15, 17 and 19, the combined invention of Imanishi, Simard, Meier,  Kotake and Miyamoto further discloses:
(Claim 15) wherein in step C transforming the image comprises defining a filter kernel based on at least one determined size or shape of the calibration pattern or sub-pattern and filtering the image using the filter kernel
[Miyamoto: Figs. 4, 24A, 24B and paragraphs 72 (“…imaging points AP 401, FP 402, SP 403, BP 405, and EP 404 on lower-magnification CAD data 400 than for EP is shown with dotted-line frames in FIG. 4”), 132 (“…when AP, FP, BP, EP is determined from any CAD image, a smoothing filter size can be determined based on line width in order to blur pattern being not more than the line width that wants to be noted”)] 
(Claim 17) wherein in step C transforming the image comprises filtering the image or a smoothed image derived from the image by convolution with a filter kernel that is defined in dependence of the at least one parameter determined in step B.
(Claim 19) wherein the convolution is a discrete convolution defined as a summation in two dimensions of a product of the filter kernel and the image or smoothed image, with a step size of the summation depending on at least one of 
[Meier: Figs. 1-3 and paragraphs 29 (“…correct the motion blur e.g. on mobile devices…allows the sharpening of the image. The same principle could be used for image smoothing by applying an oriented filtering kernel according to certain orientation with respect to gravity or with respect to some camera motion”), 49 (“FIG. 1 shows an example of the changing of an image processing filter according to the orientation of a device D equipped with…a camera…FIG. 2 shows the capturing of fronto-parallel image IM of a gravity aligned object OB”).  Note that the application of a filter such as those shown in Figs. 1 and 3 or a smoothing filter such as by averaging are carried out as a sum of products between kernel coefficients and the pixel values.  Note further that the step size of the filter is a constant function of the number of iteration, i.e., each preceding step size is equal to each subsequent step size] 

>>><<<
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020), Kotake et al. (US 2006/0004280) and Miyamoto et al. (US 2006/0288325) as applied to claims 13, 15, 17 and 19 above, and further in view of Matsumoto et al. (US 2007/0047940).

Per the analyses of claim 13 (base claim) and claim 2 (includes the same specific limitation of claim 14).

>>><<<
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020), Kotake et al. (US 2006/0004280) and Miyamoto et al. (US 2006/0288325) as applied to claims 13, 15, 17 and 19 above, and further in view of  Fujita et al. (US 2013/0051664).

Per the analyses of claim 13 (base claim) and claim 4 (includes the same specific limitation of claim 16).

>>><<<
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 2009/0299684), Simard et al. (US 2005/0068308), Meier et al. (US 2015/0245020), Kotake et al. (US 2006/0004280) and Miyamoto et al. (US 2006/0288325) as applied to claims 13, 15, 17 and 19 above, and further in view of Tsai et al. (US 2012/0230600).

Per the analyses of claim 13 (base claim) and claim 6 (includes the same specific limitation of claim 18).

Allowable Subject Matter

Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of claims 8, 12 and 20:

Claims 8 and 20
wherein in a first iteration of step C the step size of the summation is greater than in a subsequent iteration of step C

For example, Tian et al. (US 2015/0078675) discloses skipping areas while applying a filter: Fig. 5 and paragraphs 17 (“…generates the filtered image by first computing the Principle Bilateral Filtered Image Component (PBFIC) through recursively linearly filtering two intermediate images, then linearly interpolating between two adjacent PBFICs”), 44 (“At 504, the image can be partitioned…into a group of blocks”), 45 (“At 506, PBFICs can be selectively computed for certain blocks without being computed for other blocks of the group of blocks”)].  However, Tian does not disclose or teach using a greater step size at the beginning of an iterative process, as required by the claimed invention.

Claim 12
wherein in step D possible characteristic points of the calibration pattern are identified and, only if the number of iterations of steps B to F so far or the confidence value determined in the latest iteration of step F is equal to or above a threshold, characteristic points of the calibration pattern are identified within a set of candidate points that consists of the identified possible characteristic points

For example, Brandt (US 2008/0095445) discloses selecting features from a set of candidate features: paragraph 4 (“…Selecting the best candidate feature includes selecting a candidate feature having a highest confidence that the group of pixels forming the respective candidate feature both (i) includes only pixels representing a feature in the image, and (ii) includes all pixels representing the feature in the image”.)  However, it does not disclose or suggest an iteration-related condition under which the selection is carried out.

Conclusion and Contact Information

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 30, 2021